DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
1. This office action is in response to communications filed 1/28/2021. Claims 17-19 are previously presented. Claims 1-15 are canceled.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 

 	Examiner notes that claim 16 is a method claim which claims a conditional statement in the wherein clause “wherein the adjusting includes increasing the frame rate when the actual bit rate is less than a predetermined margin range of the user-set bit rate and decreasing the frame rate when the calculated actual bit rate is greater than the predetermined margin range of the user-set bit rate in order to improve image quality”, the wherein clause is conditional for increasing or decreasing the frame rate depending on when the calculated actual bit rate is less than or greater than the predetermined margin range of the user-set bit rate. The limitation for decreasing has been met by Kruglikov below. According to MPEP 2111.04(11) and Ex parte Schulhauser examiner will not be considering the non-selected option.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1. 	Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2013/0204927 Kruglikov et al. (hereinafter Kruglikov)

2. 	Regarding CLaim 16 Kruglikov discloses A method performed by an imaging apparatus to improve motion JPEG (MJPEG) quality, the method comprising:
 	calculating, by a frame rate controller, an actual bit rate of an encoded image for a preset period of time ([0003], the server may compress every frame and calculate differences between a current rendering (e.g., frame) of the desktop interface and a previous rendering. [0034], control module 160 selects 235 the transmission option in part by calculating a minimum video streaming threshold value based on the bit rate of the encoded video stream received by stream capture component 155);
 	comparing, by the frame rate controller, a user-set target bit rate with the calculated actual bit rate ([0033], control module 160 selects 235 a transmission option by comparing a client performance capability to a predetermined threshold value. );
 	adjusting, by the frame rate controller ([0027], scale the decoded video stream to a lower resolution than the resolution of the original encoded video stream), a frame rate of the encoded image according to a result of the comparison ([0033], control module 160 selects 235 a transmission option by comparing a client performance capability to a predetermined threshold value), wherein the adjusting includes increasing the frame rate when the actual bit rate is less than a ([0033], control module 160 selects 235 a transmission option by comparing a client performance capability to a predetermined threshold value. If the network bandwidth is greater than the minimum video streaming threshold value and less than a moderate video streaming threshold value (e.g., 1000 kbps), control module 160 may select 235 modifying the encoded video stream to reduce the bit rate, such that the video stream may be transmitted to client 115 without interfering with the display of the GUI. If the network bandwidth is greater than the moderate video streamlining threshold value, control module 160 may select 235 transmitting the original encoded video stream.); and
 	outputting, by the frame rate controller, the adjusted encoded image signal. ([0033]-[0036], when control module 160 selects 235 modifying the video stream, transcoder 180 modifies 250 the encoded video stream based on a predetermined set of target attributes, such as a target bit rate, a target frame rate, a target resolution, and/or a target encoding)

3. 	Regarding Claim 17 Kruglikov discloses The method of claim 16, wherein adjusting the frame rate of the encoded image according to a result of the comparison comprises:
 	increasing the frame rate when the actual bit rate is less than the user-set bit rate by a predetermined margin range until the actual bit rate is either within the predetermined margin range of the user-set bit rate or the frame rate reaches a user-set target frame rate, and
 	decreasing the frame rate when the calculated actual bit rate is greater than the predetermined margin range until the actual bit rate is either within the predetermined margin range of the user-set bit rate or the frame rate reaches a user-set target framerate. ([0033], control module 160 selects 235 a transmission option by comparing a client performance capability to a predetermined threshold value. If the network bandwidth is greater than the minimum video streaming threshold value and less than a moderate video streaming threshold value (e.g., 1000 kbps), control module 160 may select 235 modifying the encoded video stream to reduce the bit rate, such that the video stream may be transmitted to client 115 without interfering with the display of the GUI. If the network bandwidth is greater than the moderate video streamlining threshold value, control module 160 may select 235 transmitting the original encoded video stream.)

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422